Citation Nr: 1619742	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-31 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for service-connected diabetes mellitus prior to April 5, 2014, and greater than 60 percent since then.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to January 8, 2010.  

3.  Entitlement to a temporary total disability rating due to hospitalization in October 2007 and November 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  The Muskogee, Oklahoma RO currently has jurisdiction.

In October 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in July 2011 at which time it was remanded for additional development.  It is now returned to the Board. 
 
During the pendency of this appeal, by rating action dated in October 2014, the disability rating for the Veteran's diabetes mellitus was increased to 60 percent, effective as of April 5, 2014.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As 60 percent is less than the maximum available benefit, and as the award is not in effect for the entire appeal period, this matter remains before the Board.  The issue has been recharacterized to reflect the recent increase. 

Similarly, the October 2014 rating decision also granted a TDIU effective from January 8, 2010, which was the date of receipt of the Veteran's previously unadjudicated claim for a TDIU.  A review of this rating decision shows that this was considered a complete grant of the benefit sought on appeal.  However, the July 2011 Board Remand notes that the Board assumed jurisdiction of the claim for a  TDIU on the basis that it was a part of his claim for an increased disability rating for diabetes.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the claim for an increased disability rating for diabetes was received on February 11, 2008, the grant of TDIU from January 8, 2010, is not considered a complete grant of benefits.  Therefore, the Board the issue of entitlement to TDIU prior to January 8, 2010, remains on appeal before the Board as the claim had been raised by the record and by the Veteran.  

The issue of issue of entitlement to special monthly compensation due to loss of use of a creative organ has been raised by the record in a September 17, 2013, VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a disability rating greater than 60 percent for diabetes mellitus from April 5, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 5, 2014, the Veteran's diabetes required the use of insulin and regulation of diet but did not require the regulation of activities; any episodes of ketoacidosis or hypoglycemic reactions did not require hospitalization or twice monthly visits to a care provider.  

2.  As of September 17, 2013, the medical evidence establishes that the Veteran had diabetic peripheral neuropathy of the right upper extremity; diabetic peripheral neuropathy of the left upper extremity; diabetic peripheral neuropathy of the right lower extremity; and diabetic peripheral neuropathy of the left lower extremity as compensable complications of his diabetes.  

3.  At the time the Veteran submitted his February 11, 2008, claim for an increased disability rating for diabetes, service connection was in effect for Tourette's syndrome with bipolar disorder, rated as 50 percent disabling; diabetes with dermatitis, rated as 20 percent disabling; residuals of a neck injury, rated as 20 percent disabling; degenerative arthritis of the right knee, rated as 10 percent disabling; chondromalacia of the left knee, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and bulimia and a left quadriceps strain, each rated as noncompensable; the combined disability rating was 70 percent as of November 13, 2007.

4.  The Veteran's service-connected disabilities combined to make him unable to maintain gainful employment prior to January 8, 2010.  

5.  The Veteran was not hospitalized for a period in excess of 21 days in October 2007 or November 2007.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for service-connected diabetes mellitus prior to April 5, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7913 (2015). 

2.  The criteria for a separate 20 percent disability rating for the service-connected diabetic peripheral neuropathy of the right upper extremity, have been met as of September 17, 2013.  38 C.F.R. §§ 4.119, Diagnostic Code 7913, Note One; 4.124a, Diagnostic Code 8513 (2015). 

3.  The criteria for a separate 20 percent disability rating for the service-connected diabetic peripheral neuropathy of the left upper extremity, have been met as of September 17, 2013.  38 C.F.R. §§ 4.119, Diagnostic Code 7913, Note One; 4.124a, Diagnostic Code 8513 (2015).
4.  The criteria for a separate 20 percent disability rating for the service-connected diabetic peripheral neuropathy of the right lower extremity, have been met as of September 17, 2013.  38 C.F.R. §§ 4.119, Diagnostic Code 7913, Note One; 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a separate 20 percent disability rating for the service-connected diabetic peripheral neuropathy of the left lower extremity, have been met as of September 17, 2013.  38 C.F.R. §§ 4.119, Diagnostic Code 7913, Note One; 4.124a, Diagnostic Code 8520 (2015).

6.  The criteria for entitlement to a TDIU from February 11, 2008, to January 7, 2010, have been met.  C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  

7.  The criteria for a temporary total disability rating due to hospitalizations in October 2007 and November 2007 have not been met.  38 C.F.R. § 4.29 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was provided with complete VCAA notification in a July 2008 letter.  A January 2009 letter provided VCAA notification for the claim for TDIU.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his diabetes which address all rating criteria.  The Veteran's VA treatment records have also been obtained, as have all pertinent private medical records.  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's October 2010 hearing the undersigned engaged the Veteran and his representative in a discussion regarding the symptomatology of the Veteran's diabetes and their effect on his daily life.  There was a discussion of relevant evidence.  

Partly as a result of the information obtained at the hearing, the Board remanded this matter for further development.  This included a request to obtain all private and VA records, to obtain records from the Social Security Administration and to provide him another VA examination of his diabetes.  All of this has been completed.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant, have been met.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.


Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history 
of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The record shows that entitlement to service connection for diabetes with dermatitis of the jock area and slow healing skin lesions was granted in a July 1997 rating decision.  A 20 percent rating was assigned for this disability, which remained in effect until the 60 percent rating was assigned during the course of the current appeal, effective from April 5, 2014.  

The rating code for diabetes mellitus provides that diabetes mellitus which requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 percent disabling.  

When insulin and a restricted diet is required, or an oral hypoglycemic agent and a restricted diet, a 20 percent disability rating is merited.  

Note One to this code provision states that the adjudicator is to rate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

VA hospital treatment records dated in October 2007  show that the Veteran was admitted to treat several disabilities, including his hypertension, alcohol abuse, suicidal thoughts, and uncontrolled diabetes.  He was experiencing ketonemia due to starvation, alcohol abuse, and poorly controlled diabetes.  This was resolved with insulin, intravenous fluids, and proper diet.  Although it was at first thought the diabetes could be controlled with oral agents, the Veteran required significant doses of insulin.  Additional October 2007 records show that the Veteran had a rash over the back of his neck and interior of his arms, but this was resolving in November 2007.  November 2007 discharge instructions show that the Veteran was instructed to follow a diabetic diet.  The instructions state that there were no restrictions placed on his physical activities. 

A February 2008 VA treatment record states that the Veteran had experienced an episode of hypoglycemia three days earlier related to his not eating.  The episode had mostly resolved. 

May 2008 VA treatment records show that the Veteran was seen for diabetic adjustment of insulin and managing blood sugar.  His insulin was increased and he was to use it before each meal.  A consult for diabetic diet counselling was also arranged.  

The Veteran was afforded a VA examination of his diabetes in October 2008.  The examiner stated he did not have a history of hypoglycemic or ketoacidosis reactions.  The Veteran had been following a restricted carbohydrate diet.  He did not have any restrictions in activity due to his diabetes, although he did have restrictions that were related to musculoskeletal problems.  His current treatment included Metformin twice daily, regular insulin three times daily before meals, and twice daily NPH insulin.  The Veteran reportedly had sores on his legs that were taking a long time to heal, but he was also picking at them.  He did not have any visual complaints.  He did not have heart disease, exertional pain, vascular pain or claudication although he did complain of leg cramps.  There were no visual complaints.  He denied having any neurologic symptoms.  On examination, there was a dry erythematous scaly rash on his feet and nail changes consistent with tinea pedis.  There were also several sores on his bilateral anterior lower extremities in various stages of the healing process.  The diagnosis was diabetes mellitus.  A complication was early neuropathy as shown by increased protein in the urine.  However, there was as of yet no evidence of neuropathy in the extremities, no significant effect on renal function or renal insufficiency, and there was no current retinopathy, or heart or vascular disease.  

A January 2009 VA treatment record shows that the Veteran's diabetes medication was increased to twice daily, and he was to take short release insulin before each meal.  A foot examination was normal.  The diabetes was described as "way out of control" in a February 2009 record.  The Veteran was instructed to increase his bedtime insulin.  A November 2009 record adds that the Veteran's blood sugar was not well controlled and his medication was increased again.  

A March 2010 VA optometry consult resulted in the assessment of diabetes without ocular manifestations.  

VA treatment records from July 2010 state that the Veteran was not following his diabetic diet because he was bulimic and would barely eat.  Additional July 2010 records notes that the Veteran takes medications and also takes insulin at meals, but he was only eating once a day.  A rash and chronic irritable picking at the skin that caused scabbing to the lower arms was noted.  A foot examination was normal.  

March 2011 VA treatment records again notes that the Veteran used glargine insulin at bedtime and aspart insulin at meals, but he was still eating only once a day.  He continued to have a chronic rash, and the foot examination remained normal.  

At a March 2011 VA general medical examination, the Veteran's response to his current treatments was described as good.  Prior to 2007 he had received only oral medication, but his current treatment included Metformin, insulin at meals, and insulin at bedtime.  The Veteran had symptoms that included increased thirst, increased urination, episodes of hypoglycemia, and episodes of ketoacidosis.  On examination, the Veteran had a large lesion or ulceration to the right shin that was nine by five centimeters with erythema and scab.  There was no draining or bleeding.  At the conclusion of the examination, the diagnoses included diabetes mellitus, poorly controlled.  There were no current areas of dermatitis, which was described as intermittent.  

April 2011 VA treatment records continued to describe the Veteran's diabetes as having glucose that was way too elevated.  The Veteran was advised to watch his diet and avoid simple carbohydrates and sugars.  An April 2011 optometry consult found that the Veteran had diabetes without ocular manifestations, and a May 2011 optometry consult noted uncontrolled diabetes with no retinopathy.  June 2011 VA treatment records continue to state that the Veteran's diabetes was not controlled.  

September 17, 2013 VA treatment records note that the Veteran had been on insulin for his diabetes mellitus until he ran out three months ago.  The assessments included uncontrolled diabetes.  He had neuropathic pain to the hands, legs, and knees.  There were also sores to the lower legs and the top of his head.  November 2013 records note diabetes with neuropathy and open wounds of the bilateral shins.  Erectile disorder was also noted.  

At a February 2014 VA pulmonary consult, the Veteran was noted to have a history of poorly controlled diabetes.  He denied having a rash.  The Veteran was in a wheelchair but in no apparent distress.  He was noted to have peripheral neuropathy. 

The Board finds that entitlement to a disability rating in excess of 20 percent for diabetes prior to April 5, 2014, is not supported by the evidence.  This evidence establishes that the Veteran requires the use of oral medications, more than one daily injection of insulin, and a restricted diet.  However, in order to receive a disability rating in excess of 20 percent, there must be evidence to show that the Veteran has regulation of activities such as avoidance of strenuous occupational and recreational activities due to his diabetes.  This has not been demonstrated.  The November 2007 hospital discharge instructions state that there were no restrictions placed on his physical activities.  The October 2008 VA diabetes examination also states that the Veteran was not required to regulate his activities, and there are no subsequent records that show the Veteran was instructed to regulate his activities by a care provider.  This precludes entitlement to a rating higher than 20 percent.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In reaching this decision, the Board notes that the criteria for a rating of 60 percent or more requires hospitalizations or twice monthly visits to a care provider resulting from hypoglycemia or ketoacidosis.  The medical records include a report of hypoglycemia in February 2008.  While the October 2008 VA diabetes examination states that there is no history of hypoglycemia or ketoacidosis, the March 2011 VA examination states that the Veteran has experienced episodes of both.  However, even if the Veteran experienced hypoglycemia or ketoacidosis, there is no record of hospitalizations for these episodes, or that they required twice monthly visits to a diabetic care provider.  Furthermore, as already noted, he did not require regulation of his activities.  Therefore, the Veteran's symptoms do not more nearly resemble those required for the higher evaluation, and entitlement to a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.

As required by Note One of the rating criteria, the Board has considered entitlement to separate ratings for complications that are the result of the Veteran's diabetes if they would be compensable.  The record indicates that entitlement to service connection for diabetic peripheral neuropathy of the right upper extremity; entitlement to service connection for diabetic peripheral neuropathy of the left upper extremity; entitlement to service connection for diabetic peripheral neuropathy of the right lower extremity; and entitlement to service connection for diabetic peripheral neuropathy of the left lower extremity was established in a January 2015 rating decision.  A 20 percent disability rating was assigned for each of these disabilities, with an effective date of February 19, 2014.  The record shows that the potential for neuropathy was noted in a urine test as early as October 2008, although neuropathy had not yet developed in the extremities.  However, the initial finding of painful diabetic neuropathy of the extremities is in the September 17, 2013, treatment record.  Therefore, the Board finds that the Veteran is entitled to those separate 20 percent disability ratings for diabetic neuropathy of each extremity from that date.  See 38 C.F.R. §§ 4.119, Code 7913, Note One; 4.124a, Diagnostic Code 8513, 8520.  

Additional consideration has been given to separate ratings for other complications associated with diabetes, including the dermatitis that is already recognized as being associated with the diabetes.  However, while the treatment records have sometimes noted the Veteran to have a rash, they do not show that it ever covered at least the five percent of his body required for a compensable rating.  The Veteran underwent a VA examination for skin diseases in April 2014, at which time dermatitis or other skin diseases were not present.  He had ulcerations of the upper and lower extremities.  However, there was no skin disability that affected at least five percent of the body.  As this is not compensable under the applicable rating code, a separate rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  

Entitlement to additional separate ratings for diabetes complications has been considered, but no other complications have been recognized.  The October 2008 and the April 2014 VA examinations show that the Veteran does not have diabetic nephropathy, renal dysfunction, or retinopathy.  Service connection has already been established for hypertension.  He does not have painful or unstable scars.  The September 17, 2013, VA treatment record states that erectile dysfunction was noted, and entitlement to special monthly compensation has been referred to the RO.  As the evidence does not show any additional complications that would be compensable if rated separately, there is no basis for any further separate ratings.  

Consideration has also been given regarding whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular disability rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular rating in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his diabetes, and he has not reported any symptoms not included in these criteria.  Moreover, this rating code specifically provides for separate ratings for disabilities found to be complications of diabetes even if they are not listed in the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

TDIU Prior to January 8, 2010

As previously noted, TDIU has been established, effective from January 8, 2010.  However, the Veteran submitted his claim for an increased rating for diabetes on February 11, 2008, and asserted that this disability contributed to his unemployability.  Therefore, as TDIU is considered to be part and parcel of a claim for an increased rating, entitlement to TDIU for the period prior to January 8, 2010, must be considered. 

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a Veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

At the time the Veteran submitted his February 11, 2008, claim for an increased disability rating for diabetes, service connection was in effect for Tourette's syndrome with bipolar disorder, rated as 50 percent disabling; diabetes with dermatitis, rated as 20 percent disabling; residuals of a neck injury, rated as 20 percent disabling; degenerative arthritis of the right knee, rated as 10 percent disabling; chondromalacia of the left knee, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and bulimia and a left quadriceps strain, each rated as noncompensable; the combined disability rating was 70 percent as of November 13, 2007.  As the Veteran had a disability ratable at 50 percent and a combined rating of 70 percent, the scheduler requirements for TDIU were met.  

The remaining question concerns whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a Veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and 
mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

The evidence includes VA treatment records dated January 2008.  These show that the Veteran had applied for vocational rehabilitation, and that he was preparing a resume and looking for jobs.  

The Veteran underwent a VA psychiatric examination in February 2008.  He had worked as a driver until he was laid off in October 2006, although he returned to work on a limited basis for two months in 2007.  He was proactive in his job search.  The examiner opined that the Veteran's psychiatric issues play a significant role in his unemployment.  

At an October 2008 VA examination, the Veteran was said to have lost a great deal of work time and was having trouble in maintaining a work history.  He was noted to have lost several jobs due to being angry with people or walking away from work because of moody or hypomanic episodes.  The examiner opined that the Veteran's disability had a marked effect on his occupation.  

The Veteran underwent a VA general examination in April 2009.  The examiner did not address the Veteran's psychiatric disabilities.  It was noted that he last worked from May 2008 to October 2008 as a grid caster but he was not currently employed.  The examiner opined that the Veteran's diabetes would not affect his ability to maintain gainful employment.  However, the effects of the Veteran's arthritis and chondromalacia of the knees were that he was capable of maintaining any employment not requiring repeated squatting with lifting, climbing, or prolonged walking or standing.  

In a September 2009 Social Security Administration decision, it was determined that the Veteran had been unemployable since October 26, 2006.  His impairments included bipolar disorder, Tourette's, and diabetes mellitus, which are all service connected disabilities.  

The Board finds that it is as likely as not that the Veteran's service connected disabilities combined to render him unable to maintain gainful employment prior to January 8, 2010.  The evidence shows that the Veteran was actively seeking work during this period, and that he was able to obtain a job for a short time in 2008.  However, the October 2008 examiner notes that the Veteran's service connected psychiatric disabilities make it difficult for him to maintain employment.  This examiner described the effects of the psychiatric disabilities on his employment as marked, and the February 2008 examiner described them as significant.  While the April 2009 VA examiner notes that the Veteran is able to maintain sedentary work that does not require repeated squatting with lifting, climbing, or prolonged walking or standing, the Board observes that these impairments when combined with the marked limitations due to his psychiatric disabilities, and in consideration of his past work experiences, more likely than not made him unemployable before January 8, 2010.  Therefore, TDIU is awarded from February 11, 2008.  

Temporary Total Disability Rating

The Veteran contends that he is entitled to a temporary total disability rating for his October 2007 and November 2007 hospitalizations at VA facilities.  

A temporary total disability rating will be assigned under 38 C.F.R. § 4.29 when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days.  38 C.F.R. § 4.29. 

The evidence shows that the Veteran was hospitalized on October 17, 2007, for treatment of his service connected diabetes, hypertension, and psychiatric symptoms.  He was discharged on October 22, 2007.  The Board observes that this is a total of six days, inclusive of the dates of entry and discharge from the hospital.  The record shows that he desired to be admitted for detoxification from alcohol abuse after his discharge.  

Additional VA hospital records show that the Veteran was admitted for treatment of his bipolar disorder and alcoholism on October 24, 2007.  He was discharged on November 8, 2007.  The Board notes that this is a total of 16 days, inclusive of the dates of entry and discharge from the hospital.  The Veteran was reported to be living in the "QHouse" at the time of his admittance.  

The Board finds that entitlement to a temporary total disability rating is not warranted for the Veteran's hospitalizations in October 2007 and November 2007.  Neither of his hospitalizations exceeded 21 days.  The Board has considered the Veteran's testimony that he never left the VA facility, and recognizes the implied argument that the two hospitalizations taken together exceed 21 days.  However, the regulation holds that even an authorized absence during the first 21 days of hospitalization will be regarded as the equivalent of hospital discharge effective the first day of the absence.  38 C.F.R. § 4.29(a)(1).  Residing at a VA domiciliary or guest house does not constitute hospitalization or treatment.  It appears that the Veteran was free to come and go about the VA facility during the period between the two hospitalizations, and there is no record of treatment during those dates.  It follows that the Veteran underwent two distinct periods of hospitalization, neither of which exceeded 21 days.  Therefore, the criteria for a temporary total disability rating have not been met.  


ORDER

A disability rating greater than 20 percent for service-connected diabetes mellitus, prior to April 5, 2014, is denied.

A separate 20 percent disability rating for service-connected diabetic peripheral neuropathy of the right upper extremity, from September 17, 2013, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A separate 20 percent disability rating for service-connected diabetic peripheral neuropathy of the left upper extremity, from September 17, 2013, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A separate 20 percent disability rating for service-connected diabetic peripheral neuropathy of the right lower extremity, from September 17, 2013, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A separate 20 percent disability rating for service-connected diabetic peripheral neuropathy of the left lower extremity, from September 17, 2013, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A TDIU from February 11, 2008, to January 7, 2010, is granted.  

A temporary total disability rating due to hospitalization in October 2007 and November 2007 is denied. 


REMAND

With regard to the issue of entitlement to a disability rating greater than 60 percent for diabetes mellitus from April 5, 2014, the record includes a report noting that the Veteran was hospitalized at a VA facility in May 2015.  It states that he was admitted for diabetic ketoacidosis for four days.  No other medical information was included in this report, and the records of this hospitalization have not been obtained.  Furthermore, the most recent VA treatment records in the claims file are dated in September 2014.

The criteria for a 100 percent rating for diabetes mellitus are based in part on the amount of hospitalizations within a year or the frequency of visits to a diabetic care provider.  The criteria also include other factors that would likely be noted during a hospitalization.  Given that the outstanding records may provide a basis for an increased rating, they must be obtained.  See 38 C.F.R. § 4.119, Code 7913.  

Additionally, as the May 2015 hospitalization of the Veteran suggests that he may have experienced an increase in severity of his service-connected diabetes mellitus since the most recent April 2014 VA examination, the Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall obtain all VA treatment records pertaining to the treatment of the Veteran's diabetes from September 2014 to the present and associate them with the claims file.  In particular, the report of the Veteran's May 2015 hospitalization and related records must be obtained, as should the records of any other hospitalizations during this period.  

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and extent of his service-connected diabetes mellitus.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to provide an assessment of the frequency of the Veteran's insulin, the nature of any limited activity caused by diabetes, an explanation as to whether the diabetes has required hospitalization for treatment of ketoacidosis or hypoglycemic reactions, and if so, their number and frequency, and the nature of any residual complications.

The examiner is also asked to comment on the impact of the any increase in severity of the Veteran's disability on the his employment and activities of daily life.  A complete rationale for all opinions must be provided.

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


